Citation Nr: 0422850	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs disability compensation benefits on 
behalf of his minor child, W.L.S.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to May 
1971.  The appellant is the former spouse of the veteran and 
the mother of the veteran's child, W.L.S.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 decision 
by the Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico (RO), denying the 
appellant's claim for an apportionment of the veteran's VA 
disability compensation benefits on behalf of his minor child 
in her custody.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran and the appellant are divorced.  The 
appellant is the custodian of the veteran's minor child 
W.L.S.  

3.  The veteran is in receipt of disability compensation 
benefits which include an additional amount for his minor 
child W.L.S.  

4.  The veteran is providing reasonable support for his minor 
child through the payment to the child of $364.00 per month 
from the Social Security Administration.

5.  No reasonable apportionment of the veteran's VA 
compensation benefits can be made to the appellant without 
causing undue financial hardship to the veteran.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits on behalf of the veteran's 
minor child, W.L.S., have not been met.  38 U.S.C.A. 
§ 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran has been in receipt of 
disability compensation benefits effective from May 3, 1971; 
this benefit has included an additional allowance for 
children in his custody.  The record indicates that the 
veteran and the appellant were married in January 1985.  The 
record also indicates that the veteran's minor child, W.L.S., 
was born in November 1991.  In an award letter dated in March 
1992, the veteran was informed that his award included 
benefits for his spouse and children in his custody, and a 
separate award would be made to the child not in his custody.  
The veteran and appellant were divorced in September 1997, 
and the appellant has retained primary custody of their 
child.  

Received in March 2000 was VA Form 21-4138, wherein the 
appellant requested an apportionment of the veteran's 
disability compensation benefits for their child, W.L.S., 
stating that he had not contributed to the support of the 
child under her custody.  In that statement, the appellant 
indicated that her total monthly income of $342 was derived 
solely from Social Security.  The appellant indicated that 
her monthly expenses consisted of: $300 for food, $100 for 
clothing, $25 for transportation, $175 for medical expenses, 
and $25 for school expenses.  

By special apportionment decision dated in July 2000, the RO 
granted an apportionment of the veteran's compensation 
benefits on behalf of the appellant for their minor child.  
The RO determined that the veteran did not deny the 
allegations of his wife that he was not contributing to their 
financial support, and he did not submit his income and 
expenses, thus it was inferred that the granting of the 
apportionment would not cause him financial hardship.  
Therefore, an apportionment was granted in the amount of 
$200.00 effective April 1, 2000.  

Received in August 2000 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he and 
the appellant had been divorced since September 1997.  The 
veteran disagreed with the apportionment to the appellant.  
He noted that the Court determined that monthly Social 
Security payments of $364 provided sufficient support.  
Attached to the letter was a copy of a divorce decree, dated 
in September 1997, wherein the Court ordered child support 
payments of $87.50 every fortnight, per child, in addition to 
the monthly $321.00 received from Social Security.

Based upon the above information, in December 2000 action was 
taken to terminate the appellant's benefits effective April 
1, 2000.  

Received in April 2002 was a statement in support of claim 
(VA Form 21-4138), wherein the appellant reported that she 
was in receipt of $354 in Social Security benefits for W.L.S.  
The appellant stated that she had no stocks, bonds, bank 
accounts or real estate.  The appellant indicated that her 
monthly expenses consisted of: $97 for utilities, $270 for 
food, $20 for transportation, $50 for clothing, and $20 for 
medical expenses.  The appellant reported that their divorce 
decree stated that she should receive $160 in addition to the 
Social Security benefits, but the veteran has never complied 
with that order.  

Also received in April 2002 was a statement from the veteran, 
wherein he indicated that he was complying with the Court 
order that provided a monthly payment of $364 in Social 
Security benefits to the appellant; he stated that he was not 
required to send her any other benefits.  The veteran stated 
that he left the appellant a home worth $25,000 with all of 
the furniture.  He further noted that he was paying all of 
the debt acquired during their marriage.  The veteran 
indicated that his monthly income totaled $2,006, which 
consisted of $731 in VA benefits, $713 of Social Security 
benefits, and his wife's income of $562.  The veteran stated 
that he had no stocks or bonds, bank accounts or real estate.  
The veteran indicated that his monthly expenses consisted of: 
$250 for rent, $350 for food, $110 for utilities, $510 loan 
payments, $786 in car payments.  The veteran stated that he 
buys goods and other things for his daughter when she visits.  
The veteran maintained that an apportionment from his 
benefits would cause him economic hardships.  

Based upon the above information, the RO, in a special 
apportionment decision, dated in October 2002, denied the 
appellant's claim for an apportionment of the veteran's 
disability compensation benefits.  This determination was 
based on a finding that the veteran reported that he was 
already contributing towards his children's support and that 
it would cause him undue hardship to apportion his disability 
benefits.  

Received in October 2002 were private treatment reports, 
dated in February and March 2000, which show that the 
veteran's child, W.L.S., was receiving treatment for 
dizziness.  In her substantive appeal (VA Form 9), received 
August 2003, the appellant conceded that she received $364 
per month from Social Security for her child W.L.S.; however, 
she stated that it was not enough to support the child, who 
suffers from juvenile diabetes and requires special diets.  

II.  Law and regulations.

Generally, any or all of the VA disability compensation 
benefits payable on account of a veteran may be apportioned 
on behalf of a child not residing with the veteran if he is 
not reasonably discharging his responsibility for that 
child's support.  No apportionment will be made where the 
veteran or his or her fiduciary is providing for his or her 
dependents.  The additional benefits for such dependents will 
be paid to the veteran or his or her fiduciary.  38 U.S.C.A. 
§ 5307(a)(2) (West 2002); 38 C.F.R. § 3.450 (2003).  Where 
financial hardship of the child is shown to exist, an 
apportionment may be made on behalf of such child so long as 
the apportionment would not subject the veteran to undue 
economic hardship.  38 C.F.R. § 3.451 (2003).  

In determining the basis for a special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and those dependents on whose behalf apportionment is 
claimed, and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. 
§ 3.451 (2003).  

Analysis.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits to the appellant on behalf of their 
child, W.L.S., is not warranted.  An apportionment under 38 
C.F.R. § 3.450 (2003) is not warranted because the veteran 
reasonably discharges his responsibility for the support of 
the child.  The veteran has indicated that he still makes the 
court ordered $364 per month child support payments through 
Social Security benefits; he also indicates that he provides 
for the child when she visits him.  The appellant has 
admitted in her written statements that their child receives 
the Social Security benefits.

In summary, the Board finds that the veteran is reasonably 
providing support for his minor child, W.L.S., who is in the 
appellant's custody.  The evidence shows that he has for many 
years provided reasonable support for his minor child in the 
appellant's custody.  No apportionment will be made where the 
veteran is providing for dependents.  The Board further finds 
that hardship has not been shown to exist on the part of any 
of the parties at interest in this case as to warrant a 
special apportionment.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.451 (2003).  Therefore, the criteria for 
an apportionment of the veteran's VA benefits to the 
appellant on behalf of his child, W.L.S., are not met.  
Accordingly, the appeal must be denied.  

In deciding this appeal, the Board has considered potential 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002).  However, it should be pointed out that the notice and 
duty-to-assist provisions of the VCAA do not apply in Chapter 
53 cases.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  


ORDER

An apportionment of the veteran's VA disability compensation 
on behalf of the veteran's minor child, W.L.S., is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



